Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-10, 15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 11,068,281. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent # 11,068,281

1. A method comprising:
identifying a request for an application on a cache node of a content delivery network,
wherein the application is shared amongst a plurality of customers;


application;

in response to determining that the customer is permitted to execute the application,
initiating the application as an isolation instance; and

in response to completing the application, returning control to a source operation
associated with the request.

2. The method of claim 1, wherein identifying the request for the application comprises
identifying the request for the application from a Hypertext Transfer Protocol (HTTP)
acceleration service.

7. The method of claim 1, wherein initiating the application as an isolation instance
comprises:

identifying an isolation resource from a plurality of isolation resources reserved in


identifying an artifact associated with the application, wherein the artifact comprises
code and metadata; and initiating execution of the code for the application and passing context to the code.




8. The method of claim 7, wherein the isolation resource comprises a memory space, wherein the context comprises an addressing pointer to a memory location in the memory space.



9. A computing apparatus comprising:
a storage system;
a processing system operatively coupled to the storage system; and
program instructions stored on the storage system that, when executed by the

identify a request for an application on a cache node of a content delivery
network, wherein the application is shared amongst a plurality of customers;
determine that a customer associated with the request is permitted to execute
the application;
in response to determine that the customer is permitted to execute the application, initiating the application as an isolation instance; and
in response to completing the application, return control to a source operation
associated with the request.

10. The computing apparatus of claim 9, wherein identifying the request for the
application comprises identifying the request for the application from a Hypertext Transfer
Protocol (HTTP) acceleration service.




identifying an isolation resource from a plurality of isolation resources reserved in
advance of the request;


identifying an artifact associated with the application; and
initiating execution of code for the application and passing context to the code.

17. The computing apparatus of claim 15, wherein the program instructions further direct the processing system to, after initiating execution of the code, copy data from the artifact to the isolation resource using the context.
16. The computing apparatus of claim 15, wherein the isolation resource comprises a
memory space, wherein the context comprises an addressing pointer to a memory location in the memory space.


maintaining an application repository on a cache node of a content delivery network,
wherein each application in the application repository is available to one or more customers of the content delivery network;

identifying a request for an application in the application repository, wherein the
application is available to two or more customers;

determining that a customer associated with the request is permitted to execute the
application;

identifying an isolation resource from a plurality of isolation resources reserved in
advance of the request;

identifying an artifact associated with the application, wherein the artifact comprises
code and metadata;


and

in response to completing the application, returning control to a source operation
associated with the request.

20. The method of 19 further comprising, after initiating execution of the code, copy data from the artifact to the isolation resource using the context.


















and returning control to the HTTP accelerator service upon executing the code.


a request from a Hypertext Transfer Protocol (HTTP) accelerator service to be processed by an application; 


identifying, in an isolation runtime environment, 


identifying an isolation resource from a plurality of isolation resources reserved in advance of the request;


 identifying an artifact associated with the application;  initiating execution of code for the application  and passing context to the code; 

after initiating execution of the code, 
copying data from the artifact to the isolation resource using the context;

3. The method of claim 1, wherein the isolation resource comprises a memory space, wherein the context comprises an addressing pointer to a memory location in the memory space.



A method comprising:















identifying, in an isolation runtime environment, 

and returning control to the HTTP accelerator service upon executing the code.



a request from a Hypertext Transfer Protocol (HTTP) accelerator service to be processed by an application; 








identifying an isolation resource from a plurality of isolation resources reserved in advance of the request;


 identifying an artifact associated with the application;  initiating execution of code for the application  and passing context to the code; 



after initiating execution of the code, 
copying data from the artifact to the isolation resource using the context;

3. The method of claim 1, wherein the isolation resource comprises a memory space, wherein the context comprises an addressing pointer to a memory location in the memory space.













identifying an isolation resource from a plurality of isolation resources reserved in advance of the request; 

identifying an artifact associated with the application; 








after initiating execution of the code, copying data from the artifact to the isolation resource using the context; and returning control to the HTTP accelerator service upon executing the code.


The limitations of the patent claim 1 are broader and anticipated by claims 1, 2, and 7 of the instant application as shown above in the table.  It would have been obvious for the instant application to copy data to the isolation resource after execution of the code as the artifacts include the metadata in the patent claims to resolve faults with the isolation runtime handlers. Examiner has applied the 1-way test.
The limitations of the patent claim 3 is anticipated by claims 8 and 16 of the instant application.  
The limitations of the patent claim 1 are broader and anticipated by claims 9, 10, 15 and 17 of the instant application as shown above.
 	The limitations of the patent claim 1 are broader and anticipated by claims 19 and 20 of the instant application as shown above. It would have been obvious for the request in the instant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Safruti et al. – hereinafter Safruti (US 2012/0089700) in view of Thayer (US 2018/027867)

As per claim 1, Safruti discloses a method comprising: identifying a request for an application on a cache node of a content delivery network, ([0054] If instead S1 determines that it is not the root for that request, then S1 based on the request will determine which server should cache this requested content (i.e. which is the `root server` for the content). Assume now instead that S1 determines that S2 is the root server for the requested content. In that case, S1 sends a request to S2 to get the content from S2.)
determining that a customer associated with the request is permitted to execute the application; ( [0188]; In this initial stage a custom object code can implement different authentication mechanism to verify permissions or credentials of the end-user issuing the request. Assuming the customer wants us to authenticate the users with some combination of user/password, and specific IP ranges, or enabling access only from specific regions, or to 
in response to determining that the customer is permitted to execute the application, initiating the application as an isolation instance; and ([0148]; In some embodiments, a custom object is launched and runs in what shall be referred to as a `sandbox` environment 1610. In general, in computer security terms, a `sandbox` environment is one in which one or more security mechanisms are employed to separate running programs. A sandbox environment often is used to execute untested code, or untrusted programs obtained from unverified third-parties, suppliers and untrusted users. A sandbox environment may implement multiple techniques to limit custom object access to the sandbox environment.)
in response to completing the application, returning control to a source operation associated with the request. ([0072]; . Task module 328 determines when a potentially blocking action is to be executed within the task. If no nonblocking action occurs within the task, then in thread module 330 completes the task and passes back to thread module 324 to select another task for execution.)
Safruti fails to disclose wherein the application is shared amongst a plurality of customers.  Thayer discloses wherein the application is shared amongst a plurality of customers.  ([0005] Some aspects include a process to dynamically provision and terminate instances of a single-tenant application deployed for a multi-tenant use case based on workload, the process including: assigning, with one or more processors, different instances of a single-tenant application among a plurality of instances of the single-tenant application to different computing sessions with different client computing devices associated with different tenant user accounts, wherein: each instance of the single-tenant application is configured, either before, upon, or after launching, to access data of the single-tenant application in a database, the database stores data of multiple tenants accessed by instances of the single-
It would have been obvious before the effective filing date of the invention for the teachings of Safruti to be modified so that the  multiple instances of the application are available to different tenants which have different user accounts as taught by Thayer.  This would have enabled to re-use the single-tenant code with many modern multi-tenant applications to ensure greater interoperability between the applications in the virtualized environment.  (Thayer, [0003])
	
As per claim 2, Safruti / Thayer discloses the method of claim 1.  Safruti discloses wherein identifying the request for the application comprises identifying the request for the application from a Hypertext Transfer Protocol (HTTP) acceleration service. ([0014] Dynamic site acceleration (DSA) refers to a set of one or more techniques used by some CDNs to speed the transmission of non cacheable content, across a network. More specifically, DSA, sometimes referred to as TCP acceleration, is a method used to improve performance of an HTTP or a TCP connection between end nodes on the internet, such as an end user device (an HTTP client) and an origin server (an HTTP server) for example. DSA has been used to accelerate the delivery of content between such end nodes, [0105]; It determines that the DSA handler corresponding to module 414 should process a given HTTP request, module 702 of FIG. 7A receives the HTTP. Module 704 involves determines settings for a request to the origin corresponding to the requested dynamic content.)

As per claim 9, please see the discussion under claim 1 as similar logic applies.

As per claim 10, please see the discussion under claim 2 as similar logic applies.


	Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Safruti (US 2012/0089700) / Thayer (US 2018/027867) further in view of Chinta et al. – hereinafter Chinta (US 2010/0281102)

As per claim 3, Safruti / Thayer disclose the method of claim 1.  The combined teachings of Safruti / Thayer fail to teach wherein identifying the request for the application comprises identifying the request for the application from a second application associated with the customer. Chinta discloses teach wherein identifying the request for the application comprises identifying the request for the application from a second application associated with the customer. ([0350]; in one embodiment the run module can intercept a request to launch or execute a first application and can intercept a second request to launch or execute a second application; while in another embodiment, the run module can intercept a first request to launch or execute a first application and a second request to launch or execute the first application. )
	It would have been obvious before the effective filing date of the invention for the combination of teachings of Safruti / Thayer to be modified so the request by the customer is identified by the Dynamic site acceleration and for the run module of Chinta to be implemented by a dynamic site acceleration of Safruti to detect the request for the second application in the sandbox virtualized environment.  This would have allowed the applications executing in 

As per claim 4, Safruti / Thayer / Chinta disclose the method of claim 3.  Chinta disclose further comprising: identifying a second request for the second application. ( ([0350]; in one embodiment the run module can intercept a request to launch or execute a first application and can intercept a second request to launch or execute a second application; while in another embodiment, the run module can intercept a first request to launch or execute a first application and a second request to launch or execute the first application. )  Safruti discloses and in response to completing the second application, returning control to a Hypertext Transfer Protocol (HTTP) acceleration service. ([0072]; . Task module 328 determines when a potentially blocking action is to be executed within the task. If no nonblocking action occurs within the task, then in thread module 330 completes the task and passes back to thread module 324 to select another task for execution.)
It would have been obvious before the effective filing date of the invention for the combination of teachings of Safruti / Thayer to be modified so the request by the customer is identified by the Dynamic site acceleration and for the run module of Chinta to be implemented by a dynamic site acceleration of Safruti to detect the request for the second application in the sandbox virtualized environment and control to be passed back to the DSA when completed.  This would have allowed the applications executing in different isolation environments to talk with one another without requiring the creation of a separate isolation image or profile.  (Chinta, [0003])

As per claim 5, Safruti / Thayer / Chinta disclose the method of claim 4.  Chinta discloses wherein identifying the second request for the second application comprises identifying the second request in the HTTP acceleration service. ([0350]; in one embodiment the 

As per claim 11, please see the discussion under claim 3 as similar logic applies.

As per claim 12, please see the discussion under claim 4 as similar logic applies.

As per claim 13, please see the discussion under claim 5 as similar logic applies.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Safruti (US 2012/0089700) / Thayer (US 2018/027867) further in view of Buzbee et al. – hereinafter Buzbee (US 10,552,639)

As per claim 6, Safruti / Thayer disclose the method of claim 1.   Safruti fails to disclose wherein the application comprises an image optimization application, advertisement application, or security application. Buzbee discloses wherein the application comprises an image optimization application, advertisement application, or security application.  (Col 27 lines 3-50 . Before or when instantiating the remote application, actions are taken to obtain render commands and corresponding position information to facilitate providing such information to the client computing device based on the determinations of the application graphics-level determiner. One or more files, engines, or code modules are typically injected into or replace one or more portions of one or more files associated with the remote application to facilitate the determined manner of interception. For example, for open source engines or libraries, the code is typically injected into those engines or libraries as determined in block 703 to facilitate  703. One or more portions of block 705 are typically performed in the same or similar manner as described regarding block 404 and 405 of process 400. Typically, the highest-level appropriate library determined in block 703 is compiled (for example, as a WebAssembly file or asm.js file) for use in updating the isolator application's graphics library for rendering the intercepted commands (on the client side) unless pixel pushing is the only option.)
	It would have been obvious before the effective filing date of the invention for the teachings of Safruti / Thayer to be modified so that the application requested is an image optimization application which uses a graphic level determiners to determine the appropriate level of graphics to compile the library in updating the isolator application’s graphic library.  This would have been beneficial because it improves the startup and execution times of the instantiated applications.

As per claim 14, please see the discussion under claim 6 as similar logic applies.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 7-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A relevant prior art, Bugbee (US 10,552,639) is directed to disclosing an  Adaptive Rendering Application Isolation System (ARAIS) which  isolate session with application isolator and dynamically enables an existing application to run in an isolated execution environment and be 
code and metadata; and initiating execution of the code for the application and passing context to the code”, when initiating the application as an isolation instance as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, see

/Chirag R Patel/
Primary Examiner, Art Unit 2454